                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JOSEPH DOMINICI,

              Petitioner,


v.                                               Civil Action No. 5:18cv128
                                                 (Judge Stamp)

DEWAYNE HENDRIX,

              Respondent.

             ORDER THAT CASE BE DISMISSED WITHOUT PREJUDICE

       On August 8, 2018, the pro se Petitioner, Joseph Dominici, filed this habeas petition

pursuant to 28 U.S.C. § 2241 challenging his expulsion from the Residential Drug Addiction

Program. On that same date, the Clerk of Court issued a Notice of General Guidelines

which was sent to the Petitioner by certified mail, return receipt requested. Service was

accepted at FCI Morgantown on August 8, 2018.

       On June 26, 2019, United States Magistrate Judge James Mazzone entered two

Orders denying pending motions filed by the Petitioner. The Orders were sent in one

envelope by certified mail, return receipt requested. By envelope, postmarked July 2,

2019, the orders were returned to the Clerk of Court because the Petitioner is no longer

incarcerated at FCI Morgantown.

       The Notice of General Guidelines informed the Petitioner that he must keep the

Court apprised of his most current address at all times. In addition, it notified him that

failure to do so might result in his action being dismissed without prejudice.
       Inasmuch as the Petitioner has had ample time to provide the Court with his new

address, the Court ORDERS that this matter be DISMISSED WITHOUT PREJUDICE. It

is further ORDERED that the pending motion [ECF No. 15] be DISMISSED WITHOUT

PREJUDICE.

      The Clerk is DIRECTED to retain a copy of this Order for the Petitioner in the event

that he provides a mailing address at some future date. The Clerk is further DIRECTED to

provide a copy of this Order to counsel of record via electronic means

DATED: July 30, 2019

                                         /s/ Frederick P. Stamp, Jr.
                                         FREDERICK P. STAMP, JR.
                                         UNITED STATES DISTRICT JUDGE
